Citation Nr: 0803338	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
of entitlement to service connection for bilateral tinnitus, 
assigning a 10 percent disability evaluation and denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current bilateral hearing loss is due to a 
disease or injury in service or that sensorineural hearing 
loss was manifest within one year of service separation.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the adjudication of the veteran's claim, a letter 
dated in November 2003 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The November 2003 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-21.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., at 17.  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Id., at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The November 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  See Pelegrini II, at 
120-21.  Accordingly, the Board concludes that the failure to 
provide VCAA compliant notice was harmless.  The Board may 
proceed with consideration of the claim on the merits.  See 
Sanders, supra; see also Simmons v. Nicholson, 487 F. 3d 892 
(Fed. Cir. 2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The veteran was afforded a VA medical examination in January 
2004 to obtain an opinion as to whether his bilateral hearing 
loss could be directly attributed to service.  Further 
examination or opinion is not needed on the bilateral hearing 
loss claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran alleges that he currently suffers from bilateral 
hearing loss as a result of acoustic trauma is service.  
Specifically, the veteran states that his exposure to jet 
engine noise without proper hearing protection during his 
time in service is the cause of his current hearing loss.  
The Board finds that the preponderance of the evidence is 
against the veteran's claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2007).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

In support of his claim, the veteran submitted an October 
2003 VA Medical Center (VAMC) treatment note for his 
bilateral hearing loss.  During the examination, the 
veteran's audiometry readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
50
55
LEFT
15
20
45
60
55

See VAMC outpatient treatment note, October 27, 2003.  Thus, 
the Board concedes that the veteran currently suffers from 
bilateral hearing loss.  See Hickson, supra.

Review of the veteran's service medical records provided 
several examinations of the veteran's hearing.  The Board 
notes that for audiometry readings prior to June 30, 1966, or 
service department readings prior to October 31, 1967, 
findings must be converted to ISO units.  During the 
veteran's enlistment examination, his hearing was tested, but 
the audiogram was not completed.  See Standard Form (SF) 88, 
September 1, 1961.  Hearing conservation data was collected 
in October 1961 and audiometry readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-10
LEFT
0
-5
-5
-10
-10

See AF Form 1490, October 17, 1961.  After conversion, the 
veteran's readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
-5
LEFT
15
5
5
0
-5

Hearing conservation data was collected in October 1963.  The 
audiometry readings (after conversion to ISO units) were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
0
LEFT
20
10
5
5
5

See AF Form 1490, October 29, 1963.  Hearing conservation 
data was also collected in March 1966.  The audiometry 
readings (after conversion to ISO units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
20
25
30
LEFT
30
25
20
20
20
See AF Form 1490, March 1, 1966.

Upon separation from service, the veteran's hearing was 
tested again.  The audiometry readings (after conversion to 
ISO units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
-5
LEFT
5
0
0
5
-5

See SF 88, March 14, 1966.  There were no complaints or 
treatment for hearing loss or any other ear problems during 
service.  Upon discharge, the veteran's ears were considered 
normal.  Id.  The Board also notes that the veteran did not 
provide any evidence of sensorineural hearing loss within one 
year of discharge from service.

The veteran participated in a VA audiological examination in 
January 2004.  In noting his history of noise exposure, the 
veteran reported exposure to high-risk noise during the 
military where he was subjected to aircraft engines and the 
use of hearing protection was inconsistent.  Other sources of 
high-risk noise included both occupational and some 
recreational noise exposure.  The veteran's audiometry 
results were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
45
LEFT
10
10
30
45
45

The veteran was diagnosed with a bilateral high frequency 
sensorineural hearing loss of moderate degree from 3000 Hertz 
and above in the right ear with an impairment of mild to 
moderately severe degree from 2000 Hertz and above in the 
left ear.  Word recognition scores were obtained at elevated 
levels of presentation resulting in scores of 90 percent 
bilaterally.  Immittance measurements revealed normal middle 
ear pressure and tympanic compliance.  Stapedial reflexes 
were present, usually indicative of normal VII and VIII 
cranial nerve function.  These findings supported the 
sensorineural nature of the condition identified by pure tone 
audiometry.

The examiner noted that a complete review of the veteran's 
claims file revealed a separation physical including pure-
tone threshold data from 500 to 6000 Hertz.  These data were 
within normal limits.  The veteran's involvement with 
aircraft engines during his tour of duty was verified.  His 
occupational and some recreational interests also included 
exposure to noise.  The examiner concluded that, as a result 
of his separation physical, service connection for hearing 
loss was not supported.  See VA examination report, January 
6, 2004.

Following the submission of the January 2004 VA examination 
report, the examiner was asked to complete an addendum to his 
original report, to include a full discussion of the other 
audiograms in the veteran's service medical records.  In an 
addendum dated in April 2005, the examiner stated that all of 
the veteran's service medical records were reviewed as 
requested.  All of the in-service audiograms were assessed 
and compared to the original findings of the January 2004 
examination report.  Although some variability was observed 
on these pure tone audiograms, these data reflected normal 
auditory thresholds across the frequency range used in the 
calculation of hearing disability.  In essence, the VA 
examiner concluded that following a more thorough review of 
the veteran's service medical records, the initial January 
2004 negative nexus still remained accurate.  See VA 
examination report addendum, April 4, 2005.

The veteran has not submitted any additional medical evidence 
in support of his claim.  As such, the Board finds that the 
veteran's bilateral hearing loss is not the result of 
acoustic trauma in service, based on the January 2004 and 
April 2005 medical opinions provided by the VA examiner.  
Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  In this case, the examiner thoroughly 
reviewed the veteran's claims file and provided reasons and 
bases for the negative nexus opinion.  

The only remaining evidence of record in support of the 
veteran's claim consists of the veteran's personal statements 
that his current bilateral hearing loss is due to noise 
exposure in service.  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
sustained certain injuries during service (to include noise 
exposure) or that he experienced certain symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The veteran is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v Derwinski, 2 
Vet. App. 492 (1992).  As such, the veteran's assertions 
regarding the etiology of his current bilateral hearing loss 
are of little probative value.  Conversely, the VA examiner's 
January 2004 and April 2005 opinions are of tremendous 
evidentiary weight as the rationale was based on not only an 
examination of the veteran but a review of the claims file 
which included the veteran's service medical records.  The 
Board finds the VA opinion to be persuasive and the most 
probative evidence on file with regard to nexus.  As the 
veteran failed to demonstrate a hearing disability in service 
as well as a medical nexus between his current disability and 
service, the claim must fail.  See Hickson, supra.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that his current bilateral hearing loss 
is related to service.  There is not an approximate balance 
of evidence.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


